Case 2:20-mj-00456-VCF Document 22-1 Filed 06/16/20 Page 1 of 10




             EXHIBIT 1




             EXHIBIT 1
                Case 2:20-mj-00456-VCF Document 22-1 Filed 06/16/20 Page 2 of 10


Sylvia Irvin

From:                Arissa Lynam <                @gmail.com>
Sent:                Sunday, June 14, 2020 9:18 PM
To:                  Sylvia Irvin
Subject:             Andrew Lynam


 I am the mom of Andrew Lynam. He is 23 years old so he has technically been an adult for 5 years however he had
been an acting adult for 20 years. In 2000 when youngsters his age were watching Blues Clues, The Bear in the Big Blue
House and The Wiggles, Andrew would scroll to the history channel and watch WWII documentaries. He was always
described as being so serious and was definitely all about the rules. In handing him off to me from preschool one
afternoon, his teacher said they played a little game of hockey that Andrew wouldn't participate in because he said it's
not safe to play hockey without a helmet, you could get a head injury. She asked how he knew the term head injury and
I wasn't really sure. That was the first of many times teachers/people would ask me how he knew such info so
young. He listens, he reads everything and he has always been extremely cerebral. In 4th grade he came home with a
prize because he was the only one to solve a crossword puzzle that even the teacher wasn't quite sure about. It was
about vegetables and the answer was bell pepper. I asked Andrew how he knew that and he said he reads the grocery
ads.

    Not only was he wise beyond his years but his belief system was steadfast. He was always one to speak out and stand
up for what he believes to be good. In elementary school his teacher made a comment that a different culture's
tradition was better than Christmas. That was the first of many days that the printer would start to whirr in a frenzy
upon his arrival home from school as Andrew began to put his arguments together to present his case for why Christmas
is the best day ever. Always backed by facts of course. He was never retaliatory, destructive or malicious but he was not
going to go unheard about what he believed to be good.

   Andrew is the oldest of 5 kids. He is a protector. He is my helper. He brings me flowers, changes my tires, watches
the younger kids, moves furniture and all the other things you'd count on a strong young man to do. He is the only one
of my kids who willingly does hot yoga with me, not just on obligatory Mother's Day or my birthday. He spent the better
part of our ski trip this winter helping people who were down on the mountain, injured. He carried some of his medic
supplies just in case. He lectured one set of parents that their 5 year old shouldn't have been on the side of the
mountain with him for so long unattended and then gave the same lecture to ski patrol about their response time.

   Andrew made the mature decision to seek help for his problem with alcohol in April of 2018. He drove himself to a
rehab in Salt Lake City in April of 2018. He spent 3 months inpatient and continued the recommended time of 9 months
in a sober living outpatient program then returned to Las Vegas in January 2019. He has been living locally, sober ever
since.

    This is obviously a heartbreaking situation for me and our family. No mom wants to talk to her son from a jail cell. I
used my few minutes to remind him that God is with him in his darkest hours and that every single thing that happens in
life is a lesson and opportunity to fix and better some things. He used his few min to tell me to tell everyone that he
loves his family, his community and his country. I can tell you that he has more passion and knowledge about American
history, and the constitution than anyone else I have ever spoken with. Andrew is smart, resolute and he is 23 years
old.

  I am confident that Andrew will follow terms and conditions of a release. He has a tremendous amount of familial
and community support. I have been overwhelmed with an outpouring of texts, calls, prayers and offers to help. I also
have 21 and 20 year old adult children, all proudly Vegas born and raised. They have also been taken aback by how
many peers have reached out to them or approached them in public with well wishes for Andrew and our entire family.
                 Case 2:20-mj-00456-VCF Document 22-1 Filed 06/16/20 Page 3 of 10


Sylvia Irvin

From:                Andy Lynam           @customjacks.com>
Sent:                Sunday, June 14, 2020 11:51 PM
To:                  Sylvia Irvin
Subject:             Dear, Your Honor Judge Koppe


My name is Andrew Lynam Sr., Andrew’s Father. I am writing you this letter because I am extremely concerned for my
Son and his safety in jail. My Son Andrew is an Army Combat Medic, he cares for people, always has, and has a good
heart. He would never hurt anyone or anything intentionally. He is a bright young man, he is the big brother to, two
brothers and two sisters, who love and care for him very much..His focus in our conversations the past two weeks, has
always been to please tell his siblings he loves them. We are a family that was born to serving our Country, Community,
and those in need. It has always been a fabric in our family. I am a decorated Coast Guard Veteran, business owner,
volunteer in church and several veteran organizations. My company builds American Flag, artwork to honor veterans,
first responders, active duty and fallen. Andrew’s mother has been in the healthcare field as an occupational therapist,
for over 25 years. Andrew was raised in a loving home with both parents, that love him very much. Andrew played
Soccer,Football, and Baseball all throughout his youth years. He is not, nor has he ever been a danger to his community.
If you grant his release, on bail, which I beg of you. I will be his custodian and ensure he abides by all the requirements,
and hold him accountable. I thank you for the time. Please consider my Plea,
Sincerely Andrew Lynam Sr.


Andrew Lynam USCG Veteran
Custom Jacks
702‐




                                                              1
   Case 2:20-mj-00456-VCF Document 22-1 Filed 06/16/20 Page 4 of 10




June 12, 2020

RE: Andrew Lynam

To Whom It May Concern:

I am writing a character letter for Andrew Lynam. I first had the opportunity to
meet Andrew when my youngest son, Grant, starting playing soccer with his
brother, John, in October 2013. Andrew’s dad, Andy Lynam, was also the assistant
coach to the team. Over the next seven years, both our families have gotten
very close, and John and Grant became best friends and continued to play club and high
school soccer together, and both currently play soccer for UNLV. With the families
being so close, it has allowed me to see Andrew in many different settings whether it
be on the soccer field cheering the team on, family parties, soccer parties, out-of-
state tournaments, family trips, Andrew refereeing my other boys’ soccer games, or
being a high school counselor at Andrew’s school.

 In all these interactions, Andrew was a polite, articulate, kind, and respectful young
man. He would often join in the conversations with me about sports, experiences he
had refereeing games, high school academics, post-high school options, post-high
school plans, the Las Vegas community, family, soccer, Coronado High School
community, etc. I enjoyed talking with Andrew. He was open-minded and had a
great sense of humor. He did not take life so seriously and was optimistic. He also
seemed driven and had direction. He wanted to take care of his responsibilities and
pay his bills. He wanted long-term employment that would make him financially
independent from his family and not place any financial burdens on the family,
which he achieved, in his early twenties. I respected that about him. He seemed a lot
more mature than his peers. His parents were also going through a painful
separation. During this time, Andrew was a place of solace for both parents and
gave them sound advice, never taking sides even though I am sure he had his
opinions.

Grant, my son, spent a lot of time in the Lynams' house. It was not unusual for Grant
to go over to their home three to four times a week. The family considered Grant as
another family member. Grant would spend a lot of time with the family playing
video games, sports, watching TV, swimming, family dinners, family trips, etc. In all
these interactions, he never said anything ill-willed about Andrew. He considered
Andrew like an older brother.

I have worked with adolescents for the past 30 years. I first started my career at
Child Behavioral Services (CBS) for the State of Nevada. It was renamed, Desert
Willow. I worked in the Special Adolescents Treatment Program (SATP). The
program was a court-ordered program for male offenders between the ages of 13 to
17 years old. I worked there for six years as a Mental Health Technician. During
this time, I also completed a six months internship for my masters at the Family and
Children Courts as an MFT intern for the freedom program. Following my masters
   Case 2:20-mj-00456-VCF Document 22-1 Filed 06/16/20 Page 5 of 10




in MFT, I went back and received my master's in school counseling and worked for
the Clark County School District as a school counselor from 1996-2014. I was the
first school counselor at CCSD to be named "Counselor of the Year" by my peers,
administration, and students. I am currently retired from CCSD and continue to
work as a high school counselor at Odyssey Charter School in Las Vegas.

With extensive experience working with teenagers, families, and raising three boys,
I never saw anything in Andrew's behavior that would indicate that he was not a
genuine and caring person. When I first heard Andrew’s name with the connection
with the allegations, I did not put the two together. I remember driving down
Volunteer Avenue and hearing the radio announcer state the three names. I thought
it was odd that one of the persons mentioned had the same last name as John
(Andrew’s brother) because Lynam is so unusual, never putting the connection
together. I can say without any hesitation, I have never seen behaviors or a thought
process of Andrew’s that would support these allegations. Quite the contrary,
Andrew is responsible, calm, respectful, open-minded, non-judgmental, mature,
kind, sensible, family orientated, and community orientated.

Sincerely,
Robert Smyth
                 Case 2:20-mj-00456-VCF Document 22-1 Filed 06/16/20 Page 6 of 10


Sylvia Irvin

From:                Anthony Fernandez <            @aol.com>
Sent:                Saturday, June 13, 2020 1:58 PM
To:                  Sylvia Irvin
Subject:             Character Reference For Andrew Lynam


Dear Judge Koppe,

My wife and I first met Andrew in October 1997 with his parents Arissa and Andy. Living in the same complex we
became close friends and part of their family. We often baby sat Andrew and grew very close to the little guy who
became our adopted grandson.

As the years grew Andrew kept busy with school and sports activities. He joined the school’s musical offerings which
enabled him to learn to play the violin. We attended one recital he played in and were not surprised to see his ability to be
part of a winning musical experience. He became an altar boy with his younger brother John and served at St Francis of
Henderson NV.

Being part of the his family, we witnessed Andrew becoming a respectable, kind, generous and thoughtful young
man. He was very fortunate to have the proper upbringing. His parents instilled in him the importance of God and family.
Andrew being the first born in the family and having two younger brothers and two sisters showed qualities you would
expect from an elder sibling. Always setting a good example. As he left his teen years, Andrew continued to stay in touch
with us, even on this past May 15th we texted and said we had to get together when this virus situation was better. We
were devastated when we heard of this unfortunate event. This is not the Andrew we know and love.

Andrew and his brothers and sisters address us as Papa Tony and Mama Peggy, and enduring title we will always
cherish.

Sincerely,
Anthony and Margaret Fernandez

Henderson, NV




                                                              1
                 Case 2:20-mj-00456-VCF Document 22-1 Filed 06/16/20 Page 7 of 10


Sylvia Irvin

From:                 Gabrielle Houston <       @yahoo.com>
Sent:                 Sunday, June 14, 2020 7:10 PM
To:                   Sylvia Irvin
Subject:              Andrew Lynam, Jr.


Dear Judge Koppe:

My name is Gabi Houston. I have been asked to write a character letter to you regarding Andrew Lynam, Jr. Although I
wish this was a request for a recommendation letter for a school Andrew was applying for or a job he was in the running
for, it is not, but I will give it the same weight and importance and speak truthfully from my heart and mind just the same.

I have lived in Las Vegas since I was six months old. During my time here, I have met and crossed paths with many
people. Some have remained constants in my life while some have not. The Lynam family has been a constant in my life
since my family met theirs almost 20 years ago.

Andrew is the oldest in the family of 5 kids. I always had a special liking/love for him. He always spoke his mind and stood
up for what he truly believed in. I respected that. And although his choices over the years led him down some wrong
paths, I feel he had the ability to learn and pivot and make changes each time. Andrew’s parents parented and continue to
parent with tough love. They believe in responsibility and hold their kids accountable. But unfortunately, strong parenting
does not always win out. Andrew is not perfect, far from it. But I have to tell you he is a good soul. A very lost soul right
now but a good soul.

I want you to know I fully understand the impact of what could have happened on the day he was arrested. I am so
grateful that nobody was hurt. Period. I am not asking for special treatment for Andrew or for there not to be any
repercussions to his actions. What I am asking for is to please know that he comes from a good family, a strong family
who will do everything they can for Andrew. Please know he is a young man, who can and will make better choices.
Please know that together (Andrew, his family and friends) can and will if given the chance make this right.

I believe so much that people can turn their lives around, particularly when they have hit rock bottom. Sometimes that is
what people need is to be at the very bottom to want to crawl their way back. Andrew is a young man who yes made
some bad decisions and got caught up with some very bad people. But I truly feel and believe he will pivot after this tragic
event and make his life and others better.

I am not sure if I said the right things or not, but I wrote the truth and spoke from the heart. Thank you for taking the time
to accept and read these letters.

Sincerely,

Gabi Houston




                                                               1
               Case 2:20-mj-00456-VCF Document 22-1 Filed 06/16/20 Page 8 of 10


Sylvia Irvin

From:             Kimberly Merrill <             @icloud.com>
Sent:             Sunday, June 14, 2020 11:29 AM
To:               Sylvia Irvin
Subject:          Andrew Lynam



Dear Judge Knoppe:
My family and I have known Andrew and his family since 1997.
We spent a lot of time together at each other’s homes, the
community pool, at birthday parties, and at sporting
events. Andrew was respectful of his parents, other parents,
coaches, teammates, and others in authority. He got along with
his siblings and friends.

Sincerely,
Kimberly Merrill
Sent from my iPhone




                                                     1
Case 2:20-mj-00456-VCF Document 22-1 Filed 06/16/20 Page 9 of 10
       Case 2:20-mj-00456-VCF Document 22-1 Filed 06/16/20 Page 10 of 10




June 14th, 2020

To the Honorable Magistrate Judge Koppe,
         I am writing to you on behalf of Andrew Thomas Lynam Jr. Mr. Lynam and I have been
dating for approximately the past year and a half. During which I regarded him to be a
dedicated partner and my most reliable friend. I am writing to you, in hopes to paint Mr. Lynam
in the light, in which I see him.
         Mr. Lynam became my best friend the moment I met him. His quickness to make light of
any situation, and dedication to honest between the two of us, became my favorite things
about him. 2020 has been a difficult year for most, and like many other American’s Mr. Lynam
and I both felt the repercussions of this year’s events. Despite dwindling savings and rising
anxiety about the future, Andrew dedicated himself to our relationship. Andrew made it a goal,
every single day to do something to show me that would make me smile. This could range from
making my coffee the way I like it, so that I had more time to get ready in the morning; to
cleaning out the kitchen pantry before my mom came to visit me. Andrew would offer to cook
with me when it was my turn, so he could ask me about my day. He never failed to offer to walk
my dog at night, telling me it was so I could stay safe and warm at home.
         Mr. Lynam has also demonstrated to be a reliable friend. Before this, I never put effort
on dwelling up the nuances of what friendship is. I think we can all agree a good friend is
someone you get along with, but it is so much more than that. What qualifies Mr. Lynam as my
friend is the effort, he puts for with expecting nothing in return. He’s done this by spending
more nights than I can count, staying up with me to study for an anatomy course. He has never
failed to try to teach himself an equation so he can help me with one that I just couldn’t quite
decipher. When he engages with you, it’s always with purpose and effort. Mr. Lynam is the type
of friend who surprises you on your Birthday with your favorite type of cake but is also sure to
be there on a day that hasn’t gone your way with the same amount of love and enthusiasm.
         Mr. Lynam has gone out of his was to try to prove to me that he is a man who is willing
to prove himself. My hope in writing this letter, the court will allow Mr.Lynam to prove himself
to by the type of man I know him to be.
         Respectfully,
         Olivia Cardinal
